     Case 20-42492          Doc 118       Filed 02/03/21 Entered 02/03/21 17:05:58              Desc Main
                                           Document     Page 1 of 4


    Michael D. Warner (TX Bar No. 00792304)
    Ayala Hassell (TX Bar No. 01009800)
    Benjamin L. Wallen (TX Bar No. 24102623)
    PACHULSKI STANG ZIEHL & JONES LLP
    440 Louisiana Street, Suite 900
    Houston, TX 77002
    Telephone: (713) 691-9385
    mwarner@pszjlaw.com
    ahassell@pszjlaw.com
    bwallen@pszjlaw.com

    Proposed Counsel to the Official Committee of
    Unsecured Creditors


                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

    In re:                                            § Chapter 11
                                                      §
    SPHERATURE INVESTMENTS LLC,                       § Case No.: 20-42492
    et al.,1                                          §
                                                      §
                             Debtors.                 § Jointly Administered


                       NOTICE OF APPEARANCE AND REQUEST FOR NOTICE


             PLEASE TAKE NOTICE that, pursuant to Rules 2002, 3017, 9007, and 9010 of the

F ederal Rules of Bankruptcy Procedure, the undersigned counsel hereby appears on behalf of the

Official Committee of Unsecured Creditors (the “Committee”), and request copies of all notices,

pleadings, orders, and other documents brought before this Court with respect to the above-

captioned proceedings, whether formal or informal, be served on the Committee by and through

its counsel, as follows:




1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing Holdings,
LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV Marketplace”) EIN#6264;
WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV Services”)
EIN#2220.
  Case 20-42492       Doc 118      Filed 02/03/21 Entered 02/03/21 17:05:58           Desc Main
                                    Document     Page 2 of 4



                                Michael D. Warner, Esq.
                                   Ayala Hassell, Esq.
                                Steven W. Golden, Esq.
                               Benjamin L. Wallen, Esq.
                        PACHULSKI STANG ZIEHL & JONES LLP
                             440 Louisiana Street, Suite 400
                                  Houston, TX 77002
                               Telephone: (713) 691-9385
                             Email: mwarner@pszjlaw.com
                              Email: ahassell@pszjlaw.com
                              Email: sgolden@pszjlaw.com
                              Email: bwallen@pszjlaw.com

                                               -And-

                                 Robert J. Feinstein, Esq.
                         PACHULSKI STANG ZIEHL & JONES LLP
                               780 Third Avenue, 34th Floor
                                  New York, NY 10017
                                Telephone: (212) 561-7700
                              Email: rfeinstein@pszjlaw.com


       PLEASE TAKE FURTHER NOTICE that this request includes, without limitation (i) all

notices and papers referred to in Bankruptcy Rules 2002, 3017, 9007, 9010 and 1109(b), (ii) all

notices of hearings and entry of orders, (iii) every order signed in these cases, and (iv) every

pleading or report filed in these cases, including, without limitation, schedules, statements of

affairs, operating reports, motions, applications, complaints, demands, requests, petitions, plans of

reorganization, disclosure statements, answering or reply papers, and memorandum briefs in

support of any of the foregoing.

       PLEASE TAKE FURTHER NOTICE that neither this notice nor any prior or later

appearance, pleading, claim, or suit shall waive any right of the Committee to (1) have final orders

in non-core matters entered only after de novo review by a District Court judge, (2) trial by jury in

any proceeding so triable in these cases or any case, controversy, or proceeding related to these

cases, (3) have the District Court withdraw the reference in any matter subject to mandatory or
  Case 20-42492      Doc 118     Filed 02/03/21 Entered 02/03/21 17:05:58          Desc Main
                                  Document     Page 3 of 4



discretionary withdrawal, (4) any objection to the jurisdiction of the Bankruptcy Court for any

purpose, (5) any election of remedy, or (6) any other right(s), claim(s), defense(s), setoff(s) or

recoupment(s), under agreements, in law, in equity, or otherwise, all of which are expressly

reserved.



Dated: February 3, 2021          Respectfully submitted,


                                 /s/ Michael D. Warner
                                 Michael D. Warner (TX Bar No. 00792304)
                                 Ayala Hassell (TX Bar No. 01009800)
                                 Steven W. Golden (TX Bar No. 24099681)
                                 Benjamin L. Wallen (TX Bar No. 24102623)
                                 PACHULSKI STANGE ZIEHL & JONES LLP
                                 440 Louisiana Street, Suite 900
                                 Houston, TX 77002
                                 Telephone: (713) 691-9385
                                 Email: mwarner@pszjlaw.com
                                 Email: ahassell@pszjlaw.com
                                 Email: sgolden@pszjlaw.com
                                 Email: bwallen@pszjlaw.com

                                 -And-

                                 Robert J. Feinstein, Esq. (Pro Hac Vice to be submitted)
                                 PACHULSKI STANG ZIEHL & JONES LLP
                                 780 Third Avenue, 34th Floor
                                 New York, NY 10017
                                 Telephone: (212) 561-7700
                                 Email: rfeinstein@pszjlaw.com

                                 Proposed Counsel for the Official Committee of Unsecured
                                 Creditors
 Case 20-42492      Doc 118     Filed 02/03/21 Entered 02/03/21 17:05:58          Desc Main
                                 Document     Page 4 of 4



                                CERTIFICATE OF SERVICE

        I certify that on February 3, 2021, a true and correct copy of the foregoing Notice of
Appearance was served by this Court’s CM/ECF to all parties that are registered to receive such
notice in the above cases.

                                               /s/ Michael D. Warner
                                               Michael D. Warner
